Title: From George Washington to John Stark, 3 January 1781
From: Washington, George
To: Stark, John


                        
                            Dear Sir.
                            Head Quarters New Windsor Janry 3d 1781
                        
                        I am favored with yours of the 1st Instant, and wish it was in my power to gratify you, in your request—but
                            as there is not a single farthing in the Military Chest, it will be absolutely impossible to furnish any part of the sum
                            sollicited. I am Dear Sir With very great regard Your Most Obedt Hble Servant
                        
                            Go: Washington
                        
                        
                            P.S. I have not been able to obtain any Money for my own expences, or table for More than three
                            Months.
                        

                    